101 F.3d 686
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Victor PEREZ, Jr., Plaintiff-Appellant,v.Frank DeLORENZO, Manager, Michael Nurik, Supervisor, GleniceReavis, Principal Clerk of Office 521, JohnHudacs, Commissioner, and New York StateDepartment of Labor,Defendants-Appellees.
No. 95-9171.
United States Court of Appeals, Second Circuit.
May 29, 1996.

Appearing for Appellant:  Victor Perez, Jr., pro se, Brooklyn, N.Y.
Appearing for Appellees:  Janine M. Spinnato, Ass't Att'y Gen., N.Y., N.Y.
E.D.N.Y.
AFFIRMED.
Before KEARSE, WINTER and CALABRESI, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Eastern District of New York, and was argued by plaintiff pro se and by counsel for defendants.


2
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Korman's Order dated September 28, 1995.